 COOPER TIRE & RUBBER CO.509Cooper Tireand Rubber CompanyandThomas M.fullforceand effect until ...........1971andWarner,PetitionerandGeneralTruckdrivers,thereafter for yearly periods......"' The contractWarehousemen and HelpersUnionLocal 235,alsoprovidesforprogressiveincreasesinInternationalBrotherhoodofTeamsters,"Straight Time Rates Per Hour" on September 1,Chauffeurs,WarehousemenandHelpersof1968, 1969, and 1970America.Case 21-RD-919The Regional Director found that as the term oftheagreement can not be ascertained from anMarch 4, 1970DECISION ON REVIEW AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn September 23, 1969, the Regional Director forRegion 21 issued a Decision and Direction ofElection in the above-entitled proceeding in which hefound that the collective-bargaining agreementbetween the Employer and the Union was ofindefinite duration and did not constitute a bar tothe instant petition. Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard Rules and Regulations, the Union filed atimely request for review of the Regional Director'sDecision, contending,inter alia,that on its face thecollective-bargainingagreement involved herein hada definite minimum duration and was a bar to theinstant petition. On October 28, 1969. the NationalLaborRelationsBoard by telegraphic Order grantedthe request for review. No statements of positionhave been filed with the Board by any party.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis proceeding to a three-member panel.The Board has reviewed the entire record in thiscasewith respect to the issue under review andmakes the following findings:Pursuant to an Agreement for Consent Election inCase 21-RC-10931, the Union was certified August26, 1968, as exclusivebargainingrepresentative inthe unit involved herein. Thereafter, the EmployerandUnionexecutedacollective-bargainingagreement bearing an execution date of November20, 1968, which they contend is a bar to the instantpetition.The term of this agreement as set forth inthecontractstatesthat"thisagreement shallbecome effective ........... 1968 andshall remain inexaminationofthedocument itself,withoutresorting to parol'evidence, the contract is one ofindefinitedurationand therefore no bar to theinstant petition which was filed on August25, 1969.We agree that in order for a contract to constitutea bar,itmust be sufficient on its face, withouthaving to resort to parol evidence and that the termof the agreement,as stated in the agreement,shouldbe such that employees and outside unions maydeterminetheappropriatetimeforfilingrepresentation petitions.' However,we disagree withthe Regional Director'sapplication of this principleto the peculiar facts of this case. While the effectiveand terminal dates of this contract are not set out inthe duration clause by the exact month and day, it isclear from the use of the words "shall becomeeffective..........,1968 . . . until..........,1971," thatthe duration period spans those consecutive years.Considering this circumstance in conjunction withthe wage section which provides for the three annualprogressivewageincreases,effectiveasofSeptember 1, 1968, 1969,and 1970,we are satisfiedthat the contract reasonably construed on its faceprovides for a 3-year term,beginning on September1,1968, and terminating at midnight,August 31,1971.Accordingly,we find,contrary to the RegionalDirector,that the collective-bargaining agreementconstitutes a bar to the instant petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.At the hearing, the Employer and Union stated that they intended theagreement to be effective from September 1, 1968, to September 1, 1971and their failure to complete the blanks in the "Term of Agreement"clause was inadvertent'Benjamin Franklin Paint and Varnish Company,124 NLRB 54181 NLRB No. 75